Citation Nr: 1433821	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-38 911	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, as secondary to service-connected type II diabetes mellitus (DM).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Service connection for peripheral neuropathy of the upper extremities (claimed as numbness in the hands) was denied therein.  The Veteran appealed that determination.  Jurisdiction was transferred to his local RO in Louisville, Kentucky, during the course of his appeal.  In January 2012, the Board remanded for additional development.  At this time, adjudication can proceed.  The following determination by the Board accordingly is based on review of the Veteran's paper and electronic claims files.

While this matter originally encompassed four issues, it now encompasses only a single issue.  The Board's January 2012 denial service connection for erectile dysfunction and a higher initial rating for type II DM indeed stands.  Service connection for peripheral neuropathy of the lower extremities was remanded for additional development by the Board at that time.  In a September 2012 rating decision (notice was not sent until December 2012), the Appeals Management Center in Washington, D.C., granted service connection and assigned initial ratings for peripheral neuropathy of the right lower extremity and of the left lower extremity.  The benefit sought was granted, in other words.  It follows that the appeal in this regard has been resolved.


FINDING OF FACT

Notwithstanding his symptoms, at no time during the current appeal period has the Veteran been diagnosed with peripheral neuropathy of his upper extremities.



CONCLUSION OF LAW

The criteria for establishing service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how a rating and an effective date will be assigned if service connection is granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A June 2007 letter provided them with information on the criteria for establishing service connection in general, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how initial ratings and effective dates are assigned if service connection is granted.  This letter was sent prior to initial adjudication via the December 2007 rating decision.  Pursuant to the Board's remand, a February 2012 letter to the Veteran and his representative set forth the criteria for establishing secondary service connection as well as the evidence required in this regard and repeated the rest of the aforementioned.  Any timing error in failing to do so beforehand was cured by later readjudication via a September 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records and VA treatment records, some of which are pertinent, have been procured by VA.  The most recent of the VA treatment records were obtained in compliance with the Board's remand.  Private treatment records, some of which are pertinent, further have been both submitted by the Veteran or his representative as well as procured by VA following their provision of required information in this regard.  Of note, however, is that they do not include January 2007 electromyography (EMG) test results or anything recent from Dr. D.E.B.  The aforementioned February 2012 letter requested that required information be provided in this regard, but neither the Veteran nor his representative responded.  They accordingly have failed to cooperate as required in ensuring VA's procurement of them.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In February 2012, the Veteran underwent a VA medical examination.  This was as directed in the Board's remand.  The examiner indicated reviewing the claims file.  Which claims file was not specified.  Yet, to the extent either the paper or the electronic claims file was not reviewed, the examiner nevertheless was aware of the Veteran's pertinent medical history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He also was interviewed about his current symptoms and assessed by the examiner.  Diagnoses finally were considered, along with an opinion regarding a relationship between any such diagnosis and the Veteran's service-connected type II DM.  These actions have provided sufficient detail so that the determination made herein is fully informed.  As such, the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The argument of the Veteran's representative to the contrary, made in a June 2014 Post-Remand Brief, thus is rejected.

It is significant that neither the Veteran nor his representative has identified any further development necessary for adjudication that has not been completed.  The record also does not indicate any such development.  Thus, the Board finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remand, as is required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection means that the facts, shown by evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be a current disability, the in-service incurrence or aggravation of an injury or disease, and a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Service connection also may be established for any disease diagnosed after separation from service if it was incurred in service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection additionally may be established if there was manifestation during service and at any later date unless the later date manifestation is clearly attributable to an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic during service or where the determination that it was chronic is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection further exists for chronic diseases as well as diseases associated with exposure to an herbicide agent.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

This presumption applies only to Veterans with at least 90 days of active duty service during war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  If applicable, herbicide exposure during service obviously is required.  It is presumed if there was service in Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  Lastly, the disease must manifest to a compensable degree within a particular period.  For the chronic disease arthritis, it is within the first year after service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2-3), (c).  For acute and subacute peripheral neuropathy, which has been associated with herbicide exposure, it is any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Secondary service connection means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  In other words, there must be a current nonservice-connected disability and an incurrence or aggravation nexus between it and a service-connected disability.  Aggravation means a permanent worsening beyond natural progression.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The baseline level of disability pre-aggravation must be compared to the current level of disability.  38 C.F.R. § 3.310(b).  Compensation may be paid only for the degree of disability attributable to aggravation.  Id.; Allen, 7 Vet. App. at 439.

All the evidence must be reviewed, but only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Unfortunately, the Board finds that service connection for peripheral neuropathy of the upper extremities is not warranted.  Service connection can be granted only if there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A disability is current if it is present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim in May 2007.  He has a history of complaints of various symptoms, to include pain, numbness, tingling, a burning sensation, and cold sensitivity, in his arms and hands.  The earliest indication of such a complaint is a document entitled Agent Orange Claim Form.  It was submitted in September 2003, but there is an earlier received by date at the top of October 1984.  

Although the Veteran did not complain of the aforementioned at a VA medical examination for his DM in September 2006 and no relevant findings were made at that time, VA treatment records reveal such complaints beginning in December 2006.  Very symptomatic neuropathy by history was diagnosed at that time.  While an EMG was conducted privately in January 2007, it is reiterated that the results are unavailable.  It additionally is reiterated that some private treatment records are unavailable.  Those that are available reflect the aforementioned complaints during 2007.  At the February 2012 examination, the Veteran stated that at least the burning sensation in his hands began in approximately 2007.  This was characterized as mild paresthesias and/or dysesthesias.  

Muscle strength with flexion and extension of the Veteran's elbow and wrist, his grip, and his pinch (thumb to index finger) was normal bilaterally upon assessment at the examination.  There was no muscle atrophy.  Reflexes in the biceps, triceps, and brachioradialis were normal bilaterally.  Sensation in both shoulders as well as both inner/outer forearms also was normal, though it was decreased in the hands/fingers.  Phalen's and Tinel's signs were negative bilaterally.  The examiner determined, based on the Veteran's symptoms and the findings made upon assessment, that his radial (musculospiral) nerve was affected bilaterally.  Specifically, mild incomplete paralysis was noted.  All other nerves of the upper extremities were deemed to be not affected.  To confirm a diagnosis, an EMG was conducted in March 2012.  It was normal with respect to each upper extremity.  The examiner accordingly concluded that the Veteran does not have peripheral neuropathy of the upper extremities.  No diagnosis was made, in other words.

The Veteran is a lay person because it has not been established that he has a medical background.  His complaints of pertinent symptoms therefore constitute lay evidence.  He is competent to make them because he would personally experience these symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay evidence is gauged by factors such as bias, interest, internal inconsistency, external inconsistency, facial implausibility, bad character, malingering, and a desire for monetary gain.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  None of these factors presents a significant reason to doubt the Veteran.  

While a favorable determination potentially could result in his monetary gain, the Veteran's complaints are facially plausible.  They have been consistent with the single exception of the September 2006 examination.  They further are consistent with the findings from the February 2012 examination of decreased sensation and mild incomplete paralysis of the radial (musculospiral) nerve bilaterally.  The Veteran's complaints therefore are credible as well as competent.  Nevertheless, they have not been attributed to an underlying diagnosis of peripheral neuropathy.  Symptoms without an underlying diagnosis do no constitute a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Neither the private treatment records nor the February 2012 VA examination contain any such diagnosis.  VA treatment records also do not contain any such diagnosis.  The diagnoses of neuropathy therein indeed refer to the Veteran's lower extremities.  

Only one exception exists.  The December 2006 diagnosis of neuropathy followed the Veteran's complaint of pertinent symptoms.  However, it specifically was noted that this diagnosis was by history.  It was based solely on the Veteran's complaint without objective confirmation, in other words.  Yet, a lay person like the Veteran is competent to diagnose a disability only if competent to identify it, if describing symptoms that support a later medical diagnosis, or if there is a contemporaneous medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no medical diagnosis, whether contemporaneous or later.  Flat feet, certain skin ailments, tinnitus, and varicose veins are examples of simple and readily observable disabilities which a lay person to identify.  Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  

Peripheral neuropathy of the upper extremities, in contrast, is not simple and readily observable.  Sometimes there are symptoms of this disability even though the disability itself is not present, as is the case here.  Many of the symptoms of this disability further overlap with symptoms of similar conditions.  Of particular note in this regard is carpal tunnel syndrome, which is characterized by pain and burning or tingling paresthesias in the fingers and hand that sometimes extend to the elbow.  Dorland's Illustrated Medical Dictionary 1850 (31st ed. 2007).  Muscle strength, reflex, and sensory assessment often is required.  This is clear from the February 2012 examination.  Diagnostic testing, typically via EMG, also generally is required.  This is clear both from the February 2012 examination as well as from the fact that there is an unavailable January 2007 private EMG.  This test indeed was performed immediately following the December 2006 VA treatment record diagnosing neuropathy by history.  

In sum, the preponderance of the evidence is against finding that the Veteran now has, or has had, peripheral neuropathy of the upper extremities.  Service connection thus must be denied for lack of a current disability.  This renders it unnecessary to proceed by considering whether the other criteria for establishing service connection, whether in general, presumptively, or on a secondary basis which is the Veteran's sole contention, have been met.  However, the Board notes that he may file another claim at any time in the future.  New and material evidence to reopen most likely (absent a successful appeal of this determination, a change in the law, or a grant of secondary service connection in the context of a higher rating for DM) will be needed.  It therefore must be established that he has peripheral neuropathy of the upper extremities as a current disability.  Provided that this is established, whether or not the other criteria for establishing service connection have been met will be considered.


ORDER

Service connection for peripheral neuropathy of the upper extremities, as secondary to the service-connected type II DM, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


